Citation Nr: 1702677	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation greater than 10 percent for right ankle osteochondritis dessicans.

2. Entitlement to service connection for a left ankle condition, to include as secondary to service-connected right ankle osteochondritis dessicans.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to February 2001 and from June 2001 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran presented testimony in a Travel Board hearing before the undersigned. A copy of the transcript has been associated with the claims file.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that at the September 2016 Travel Board hearing the Veteran indicated that she believed her left foot is disabled, rather than the left ankle. However, upon review of the record, the Board finds that the issue of service connection for a left foot disability, to include as secondary to a service-connected disability, was adjudicated and denied in an April 2012 rating decision. After the submission of additional evidence, the RO in a November 2016 rating decision, continued the denial the claim, finding that there was no new and material evidence to reopen the claim of service connection for a left foot disability. This matter is not currently on appeal before the Board, and therefore, the issue before the Board remains entitlement to service connection for a left ankle disability, to include as secondary to service-connected right ankle osteochondritis dessicans, as indicated on the cover page.

Moreover, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not before the Board. The Veteran's claim for a TDIU was denied in an April 2012 rating decision. After that time, the Veteran has not raised the issue of TDIU or asserted unemployability again. At the September 2016 Travel Board hearing, the Veteran testified that she has a current job with the United States Postal service as a supervisor. Therefore, the Board finds that the issue of a total disability rating based on individual unemployability by reason of service-connected disability is not reasonably raised in this matter. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that the issues of entitlement to an evaluation greater than 10 percent for right ankle osteochondritis dessicans, and entitlement to service connection for a left ankle condition, to include as secondary to service-connected right ankle osteochondritis dessicans, must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

I. Entitlement to an evaluation greater than 10 percent for right ankle osteochondritis dessicans

The Veteran was afforded VA examinations of her right ankle in May 2010 and March 2012. However, at the September 2016 Travel Board hearing, the Veteran testified that the condition of her right ankle has changed. The Veteran testified that her right ankle condition was never moderate and has always been extreme. She noted that she not only has osteochondritis dessicans of her right ankle, but that she now also has arthritis continuous around it with some loss of mobility where she used to be able to bend and twist her ankle. She now wears a brace to stabilize her right ankle. She also testified that her disability affects her job as a United States Postal service supervisor because she has to sit down a lot and has had to take time off of work either to mobilize it or attend doctors' appointments for injections, but that her employer is understanding.

Therefore, because the Veteran asserts a worsening of her condition, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of her right ankle disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board notes that a new VA examination must be completed in accordance with the Court's decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). According to Correia v. McDonald, VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, the Board finds that a remand is necessary to provide an updated VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.

Last, at the September 2016 Travel Board hearing, the Veteran noted that she would be submitting a radiology examination of her right ankle completed on August 5, 2015. However, upon review of the record, the Board does not find that such radiology examination has been associated with the claims file. Therefore, upon remand, the RO is directed to obtain such examination and any additional outstanding VA and/or private medical records.

II. Entitlement to service connection for a left ankle condition, to include as secondary to service-connected right ankle osteochondritis dessicans

The Veteran asserts that she hurt her right and left ankles while running. See March 2012 VA examination. The Veteran also asserts that her left ankle condition is the result of her service-connected right ankle osteochondritis dessicans. See September 2016 Travel Board hearing. The Veteran was afforded a VA examination of her ankle in May 2010 and March 2012, with a November 2012 addendum opinion.

The May 2010 VA examination notes pain in her left ankle when walking after she hurt her right ankle. The VA examiner did not find a diagnosis, but noted a subjective statement by the Veteran that she has left ankle arthralgia. The March 2012 examiner also noted a left ankle arthralgia. The November 2012 VA addendum opinion concluded that the Veteran's current left ankle condition is less likely as not (less than 50 percent probability) caused by or as a result of or aggravated by the Veteran's service-connected right ankle osteochondritis dessicans. The November 2012 examiner offered the following rationale: 
"The Veteran's left ankle x-rays in 2012 do not show any evidence of bony abnormalities like fractures or degenerative changes. Consequently, there is no evidence of pathology affecting the left ankle. If the osteochondritis dissecans had been a factor, one would have expected to see changes in the left ankle x-rays but in this case there were not. Aggravation has not ensued from the osteochondritis dessicans, as there has been no problems with the Veteran's ability to do work, no need for the use of gait assistive devices, surgical procedures, shin splints, stress fractures, Achielles tendonitis/ rupture, malunion of the calcaneus, ankle ankylosis, joint instability, or joint strength."

However, upon review of the claims folder, the Board finds that an additional examination is necessary to assess the current nature and the etiology of the Veteran's left ankle disability. At the September 2016 Travel Board hearing, the Veteran testified that she has arthritis in her left ankle and that her disability causes her to have to sit down throughout the work-day and miss work to attend appointments and/or mobilize again. Additionally, the Veteran testified that she has an altered gait that affects her left ankle by putting pressure on her left ankle, and that her symptoms have worsened.

An October 2010 VA radiology report notes that there are degenerative changes of the Russell aspect of the tail with spurring. The examiner noted a diagnosis of left ankle arthralgia. 

September 2010, March 2010, October 2010, December 2010, and May 2012 VA treatment records note that the Veteran's left ankle is progressively becoming more symptomatic and is turning inward with pain measuring 8 to 10 on a scale of 1 to 10 (with 10 being the most pain). March 2010, August 2010, and September 2010 treatment records note a diagnosis of left ankle arthralgia.

A May 2011 VA radiology report notes that while there is no evidence of osteochondral defect of the left ankle, there are mild to moderate degenerative changes at the calcaneonavicular joint. 

Therefore, the Board finds that the Veteran's symptoms throughout the claims file have not been noted and are contradictory to the symptoms noted within the VA examination reports and November 2012 addendum opinion. At the September 2016 Travel Board hearing, the Veteran asserted pain, altered gait, and functional impact on her day, to include her job. The Veteran also testified as to having the current diagnosis of arthritis and noted a worsening in the severity of her condition. Once VA has provided a VA examination, it is required to provide an adequate one that considers the Veteran's lay statements, to include statements regarding current symptomatology and experiences in service. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Thus, on remand, the Board directs the RO to provide the Veteran with an additional VA medical examination of her left ankle. In addition to a clarification of the Veteran's current left ankle diagnosis, the Board also requests a VA examination opinion regarding the etiology of the Veteran's current left ankle disability on a direct basis and on a secondary basis. While the Veteran contends that her left ankle disability is related to her service-connected right ankle disability, the Veteran has also asserted that she injured her bilateral ankles while running in service. Therefore, upon remand, the Board also seeks an opinion as to the etiology of the Veteran's current left ankle disability on a direct and secondary basis.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any updated and relevant VA and/or private treatment records, to specifically include an August 5, 2015, radiology examination of the Veteran's right ankle. See September 2016 Travel Board hearing.

For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim. If no records are available, a negative response should be associated with the claims file. The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Thereafter, the RO should schedule an appropriate VA examination of the Veteran's bilateral ankles. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

A. Regarding the Veteran's right ankle, the examiner is to determine the current severity and symptomatology of the Veteran's service-connected right ankle osteochondritis dessicans. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. The examiner is to describe the Veteran's symptoms associated with the Veteran's right ankle disability, and note the impact, if any, of the Veteran's right ankle disability her social and occupational functioning. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups, and all symptoms contained within the Veteran's treatment records and September 2016 Travel Board hearing testimony.

B. Regarding the Veteran's left ankle, the examiner is to identify any currently diagnosed left ankle disability. 

The examiner is to opine as to the following:

(a) Whether it is at least as likely as not (a 50 percent probability or more) that any left ankle disability had its onset in service, or is otherwise related to the Veteran's military service, to include her asserted running in service. See March 2012 VA examination report. 

(b) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left ankle disability is proximately due to, or the result of, her service-connected, right ankle osteochondritis dessicans. 

(c) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left ankle disability has been aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected right ankle osteochondritis dessicans. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

4. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




